
	
		I
		111th CONGRESS
		2d Session
		H. R. 5097
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2010
			Ms. Markey of
			 Colorado introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 23, United States Code, to reduce the
		  amount of funding available to States that do not enact a law prohibiting an
		  individual from using a wireless communication device while operating a motor
		  vehicle in a school zone, and for other purposes.
	
	
		1.Short titleThis Act may be cited as Erica’s Law.
		2.Wireless
			 communication device use while operating a motor vehicle in a school
			 zone
			(a)In
			 generalChapter 1 of title
			 23, United States Code, is amended by adding at the end the following:
				
					167.Wireless
				communication device use while operating a motor vehicle in a school
				zone
						(a)Withholding
				apportionmentsOn October 1
				of the second fiscal year beginning after the date of the issuance of
				regulations under subsection (d) and October 1 of each fiscal year thereafter,
				if the Secretary determines that a State does not meet the requirement under
				subsection (b), the Secretary shall withhold 15 percent of the amount required
				to be apportioned to the State under each of paragraphs (1), (3), and (4) of
				section 104(b) for the fiscal year.
						(b)Requirement
							(1)In
				generalA State meets the requirement under this subsection if
				the State has enacted and is enforcing a law that—
								(A)prohibits an
				individual from operating a motor vehicle in a school zone in the State while
				the individual is using a wireless communication device to engage in a call or
				to compose, read, or send an electronic message; and
								(B)requires, upon
				conviction of a violation of the prohibition under subparagraph (A), the
				imposition of penalties in accordance with the requirements for minimum
				penalties described in the regulations issued under subsection (d).
								(2)ExceptionsParagraph
				(1)(A) does not apply if a wireless communication device is used—
								(A)for obtaining
				emergency assistance to—
									(i)report a traffic
				accident, medical emergency, or serious traffic hazard; or
									(ii)prevent a crime
				about to be committed;
									(B)in the reasonable
				belief that an individual’s life or safety is in immediate danger;
								(C)in an authorized
				emergency vehicle while in the performance of official duties;
								(D)when a motor
				vehicle is stopped and the driver has the motor vehicle transmission in neutral
				or park; and
								(E)in other circumstances, as identified by
				the Secretary by regulation, in which use of a wireless communication device
				does not adversely affect safety.
								(c)Recovery of
				funds withheldIf, within 4 years from the date that an
				apportionment for a State is withheld in accordance with this section, the
				Secretary determines that the State meets the requirement under subsection (b),
				the apportionment of the State shall be increased by an amount equal to the
				amount withheld. If, at the end of such 4-year period, a State does not meet
				the requirement under subsection (b) any amounts so withheld from the State
				shall lapse.
						(d)RegulationsNot
				later than 180 days after the date of enactment of this section, the Secretary
				shall issue regulations to carry out this section, including requirements for
				minimum penalties for violations of the prohibition under subsection (b)(1)(A)
				that—
							(1)specify a minimum
				penalty for a first offense; and
							(2)stipulate that
				penalties shall be graduated for repeated offenses.
							(e)DefinitionsIn
				this section, the following definitions apply:
							(1)Electronic
				message
								(A)In
				generalThe term electronic message means a
				self-contained piece of digital communication that is designed or intended to
				be transmitted between physical devices.
								(B)InclusionsThe
				term electronic message includes an email, a text message, an
				instant message, a command or request to access a World Wide Web page, or other
				data that uses a commonly recognized electronic communications protocol. The
				term does not include data transmitted automatically by a wireless
				communication device without direct initiation by an individual.
								(2)Motor
				vehicleThe term motor vehicle has the same meaning
				given the term in section 154(a).
							(3)School
				zone
								(A)In
				generalThe term school zone means—
									(i)in
				or on the grounds of a public, parochial, or private school; or
									(ii)within a distance of 1,000 feet from the
				grounds of a public, parochial, or private school.
									(B)State
				definitionsWith respect to a
				State, the Secretary may substitute, for the definition under subparagraph (A),
				a definition of the term school zone established by the State if
				the Secretary determines that such substitution is appropriate.
								(4)Wireless
				communication device
								(A)In
				generalThe term wireless communication device means
				a mobile telephone or other portable electronic device with which a user may
				engage in a call or compose, send, or read an electronic message.
								(B)ExclusionThe
				term does not include a device that is permanently affixed to the motor
				vehicle, including a global positioning system or navigation
				system.
								.
			(b)Clerical
			 amendmentThe analysis for such chapter is amended by adding at
			 the end the following:
				
					
						167. Wireless communication device use
				while operating a motor vehicle in a school
				zone.
					
					.
			
